Citation Nr: 0737798	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  94-24 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for four 
facial scars, residuals of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1965 to January 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
1993 rating decision of the Columbia, South Carolina 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for residuals of a head injury 
(i.e. scars), rated noncompensable, effective July 19, 1993.  
A personal hearing was held at the RO in August 1994.  In 
March 1999, the Board remanded this matter for further 
development.  A July 2000 rating decision increased the 
rating to 10 percent, effective July 19, 1993.  In June 2003, 
the Board again remanded the matter for additional 
development.  In February 2004 the veteran was contacted to 
ascertain whether he desired a Board hearing.  He responded 
that he did not.

A March 2004 Board decision denied the benefit sought.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court). Pursuant to a December 
2004 Joint Motion for Remand by the parties, the Court 
vacated the Board's March 2004 decision, and remanded the 
case for action consistent with the joint motion.  The joint 
motion essentially stipulated that each of the veteran's four 
service-connected head scars should be separately assessed 
under both the old and new versions (effective prior to and 
from August 30, 2002) of the relevant Diagnostic Codes 
(Codes) under 38 C.F.R. § 4.118.  Hence, in June 2005 and in 
September 2006, the Board remanded the claim to the RO, for a 
contemporaneous VA examination to ascertain the current 
severity of each scar.  

The undersigned has been advised (there is no clarification 
in the claims folder) that NVLSP represented the veteran 
before the Court only, and that the American Legion remains 
the veteran's representative otherwise.


FINDINGS OF FACT

1. The characteristics of the veteran's head injury scars are 
not shown to have varied significantly, including in degree 
of severity, during the appellate period.  
2.  Nose and upper lip scars are no more than slight; are 
superficial, but not poorly nourished, with repeated 
ulceration or tender and painful on objective demonstration; 
and are manifested by one characteristic of disfigurement.

2. A left scalp scar is no more than slight; is superficial, 
but not poorly nourished, with repeated ulceration, unstable, 
tender and/or painful on examination; and is not manifested 
by any characteristic of disfigurement.

3. A left ear scar is moderate; disfiguring; it is not 
severe; marked or unsightly deformity of the auricle or 
visible or palpable tissue loss and gross distortion or 
asymmetry of the ear is not shown; there are no 
characteristics of disfigurement.


CONCLUSIONS OF LAW

1. Prior to August 30, 2002, the veteran's left ear scar 
warranted a 10 percent rating; his nose, upper lip, and left 
scalp scars did not warrant separate compensable ratings.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.6, 
4.7, 4.25, 4.31, 4.118, Codes 7800, 7803, 7804 (effective 
prior to August 30, 2002).

2. From August 30, 2002, the veteran's nose scar, upper lip 
scar, and left ear scar have each warranted a separate 10 
percent rating, but the left scalp scar has not warranted a 
compensable rating; the  head injury residual scars have 
warranted a combined 30 percent, but no higher, rating.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.6, 
4.7, 4.25, 4.31, 4.87, Code 6207, 4.118, Codes 7800, 7803, 
7804 (effective August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, 
assigned a disability rating and an effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2003 
supplemental statement of the case (SSOC) provided notice on 
the "downstream" issue of entitlement to an increased 
rating; while a July 2007 SSOC readjudicated the matter after 
the appellant and his representative responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency that may have 
occurred earlier in the process.  Neither the veteran nor his 
representative has alleged that notice in this matter was 
less than adequate.

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in July 1997, July 2003, 
and January 2007.  The veteran has not identified any 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claim. 


B.	Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 
C.F.R. § 4.3.

Notably, the instant claim was filed in July 1993, and the 
criteria for rating scars were revised, effective August 30, 
2002.  From their effective date, the veteran is entitled to 
a rating under the revised criteria.  VAOGCPREC 3-2000.

The service-connected scars/disfigurement have been rated 
under Code 7800.  The "old" criteria under Code 7800 
provided that disfiguring scars of the head, face, or neck, 
where slight, are rated as 0 percent disabling.  When 
moderate; disfiguring, a 10 percent rating is warranted.  
When severe, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, a 30 percent 
rating is to be assigned.  38 C.F.R. § 4.118, Code 7800 
(effective prior to August 30, 2002).

Words such as "moderate" and "marked" are not defined in 
the Rating Schedule.  "Moderate" is defined as "of average 
or medium quality, amount, scope, range, etc."  WEBSTER'S 
NEW WORLD DICTIONARY 871 (3d College Ed. 1988).  "Marked" 
is defined as "noticeable; obvious; appreciable; distinct; 
conspicuous."  Id. at 828.  In any event, rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6. 
A 10 percent rating is assigned for superficial scars that 
are poorly nourished, with repeated ulceration, or that are 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Codes 7803, 7804.  

Effective August 30, 2002, the revised criteria for rating 
skin disabilities include eight characteristics of 
disfigurement for purposes of rating under 38 C.F.R. § 4.118, 
Code 7800:  scar 5 or more inches (13 or more centimeters) in 
length, scar at least 1/4  inch (0.6 centimeters) wide at the 
widest part, surface contour of scar elevated or depressed on 
palpation, scar adherent to underlying tissue, skin hypo- or 
hyper-pigmented in an area exceeding 6 square inches (39 
square centimeters), skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding 6 square 
inches (39 square centimeters), underlying soft tissue 
missing in an area exceeding 6 square inches (39 square 
centimeters), and skin indurated and inflexible in an area 
exceeding 6 square inches (39 square centimeters).

A 10 percent rating is warranted when there is one 
characteristic of disfigurement.  A 30 percent disability 
rating is warranted when there is visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips; or two or 
three characteristics of disfigurement.  

Note 2 indicates that tissue loss of the auricle should be 
rated under Code 6207.  Code 6207 provides a 10 percent 
rating for deformity of one auricle, with loss of one-third 
or more of the substance and a 30 percent rating for complete 
loss of one auricle.  38 C.F.R. § 4.87, Code 6207.

A 10 percent rating is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Code 7803.  A note following this 
code provides that an unstable scar is one where, for any 
reason, there is frequent loss of covering of the skin over 
the scar.  A 10 percent rating is authorized for superficial 
scars that are painful on examination.  38 C.F.R. § 4.118, 
Code 7804.  Notes following Codes 7803 and 7804 provide that 
a superficial scar is one not associated with underlying soft 
tissue damage.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  The various VA examiners 
have discussed different aspects of the veteran's scars; 
however, these descriptions and photos from VA examinations 
show that the veteran's scar residuals have remained 
essentially unchanged throughout the appellate period.  As 
manifestations showing varying degrees of disability are not 
objectively shown at any time during the appellate period, 
"staged" ratings based on facts found are not warranted.

The veteran's four facial scars have been rated together and 
not as separate entities.  As the December 2004 Joint Motion 
for Remand stipulated that the four facial scars must be 
evaluated as separate scars based on the criteria under 
38 C.F.R. § 4.118 effective prior to and from August 30, 
2002, this decision determines the separate rating warranted 
for each scar (and combines them pursuant to 38 C.F.R. 
§ 4.25). 

Nose Scar

On July 1997 VA examination, the veteran's nose scar was 
noted to be ovoid and located at the superior aspect of the 
bridge of the nose in a horizontal configuration between his 
eyes.  The examiner found that it was not disfiguring.

An April 1999 private treatment record from dermatologist 
R. E. N. notes a linear scar over the left bregma area 
extending over the eyebrow.  There was a prominent 2.1 
centimeter linear ridge extending over the left bregma area 
and eyebrow.  It was not painful to palpation, and there was 
no deformity of the eyebrow.  

On July 2003 VA examination, the scar was noted to be 3 by 
0.3 centimeters; it was tender to palpation; it had normal 
color and texture, and was nonadherent; and it was depressed 
approximately 4 millimeters.

In an October 2005 statement, the veteran reported that his 
nose was painful if he touched the scar.
On January 2007 VA examination, the scar was noted to be 
slightly dimpled and depressed, half an inch long, of normal 
color, and nontender.  It was considered mild in degree.  
There was no visible or palpable tissue loss; no 
cicatrization; no marked discoloration or color contrast; it 
was no more than five inches long or equal to or greater than 
a quarter inch wide; there was no hypo or hyperpigmentation, 
skin texture, underlying soft tissue missing, or indurated or 
inflexible skin in an area exceeding six square inches.  

	Criteria in effect prior to August 30, 2002

Under Code 7800, the veteran's nose scar is shown to be no 
more than slight.  It is a 3 by 0.3 centimeters depressed 
scar with a prominent ridge that has been described on VA 
examinations as mild and non-disfiguring.  (Color photographs 
from VA examinations have been viewed.)  The competent 
medical evidence does not show the scar more nearly 
approximates a moderate; disfiguring scar.  Hence, a 
compensable rating under Code 7800 is not warranted.

A higher (10 percent) rating under Codes 7803 and 7804 is 
also not warranted.  While the scar is superficial, there is 
no evidence that it is poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, Code 7803.  The scar was 
shown to be tender to palpation on July 2003 VA examination; 
however, it has not been shown to be painful on objective 
demonstration.  38 C.F.R. § 4.118, Code 7804.  The Board 
notes that in an October 2005 statement the veteran indicated 
that the scar was painful if he touched it; however, the 
criteria require that there be pain on objective 
demonstration.  Pain on objective demonstration was not noted 
on July 1997, July 2003, and January 2007 VA examinations or 
during April 1999 private treatment.  Hence, the evidence 
does not show that the veteran's nose scar is tender and 
painful on objective demonstration and it does not most 
nearly approximate the criteria for a higher 10 percent 
rating under Code 7804.

	Criteria in effect from August 30, 2002

The veteran's nose scar most nearly approximates the criteria 
for a 10 percent rating under the current Code 7800.  The 
scar has one characteristic of disfigurement: July 2003 and 
January 2007 VA examinations have shown that it is slightly 
depressed about 4 millimeters.  Accordingly, a 10 percent 
rating is warranted for this scar from August 30, 2002, the 
effective date of the revised rating criteria.  

A rating in excess of 10 percent for the nose scar under Code 
7800 is not warranted, as there is no visible or palpable 
tissue loss or gross distortion of the nose, and the scar 
does not exhibit more than one characteristic of 
disfigurement. Codes 7803 and 7804 provide maximum ratings of 
10 percent and provide no basis for a further increase in the 
rating of the nose scar.  Hence, a rating in excess of 10 
percent for the veteran's nose scar is not warranted. 

Upper Lip Scar

On July 1997 VA examination, the examiner noted some 
thickening of the inner aspect of the upper lip, secondary to 
a scar.  The scar was not considered especially significant 
or disfiguring.

On July 2003 VA examination, the scar was 2 by 0.1 
centimeters; it was pale and was not visible from the outside 
as it was located on the left upper inner lip.

On January 2007 VA examination, it was noted that the scar 
was inside the vermilion border in the mucous membrane region 
of the upper lip, and was slightly elevated, of normal color, 
and nontender.  It was half an inch long, and was considered 
mild in degree.  There was no visible or palpable tissue 
loss; no cicatrization; no marked discoloration or color 
contrast; it was no more than five inches long or equal to or 
greater than a quarter inch wide; there was no hypo or 
hyperpigmentation, skin texture, underlying soft tissue 
missing, or indurated or inflexible skin in an area exceeding 
six square inches.  

	Criteria in effect prior to August 30, 2002

Under Code 7800, the upper lip scar is no more than slight.  
It is not visible as it is on the inner part of the lip; it 
is slightly elevated; less than a half inch long, and of 
normal color.  (Color photographs from VA examinations have 
been viewed.)  These characteristics do not more nearly 
approximate the moderate; disfiguring criteria for a 10 
percent rating; hence, the scar warrants a noncompensable 
rating under the pre-August 30, 2002 Code 7800.

A higher 10 percent rating under Codes 7803 and 7804 is also 
not warranted.  While the scar is superficial, there is no 
evidence of record that it is poorly nourished with repeated 
ulceration or that it is tender and painful on objective 
demonstration.   

	Criteria in effect from August 30, 2002

A 10 percent rating under Code 7800 is warranted, as the 
upper lip scar shows one characteristic of disfigurement: the 
January 2007 VA examiner noted that it was slightly elevated.  
There is no visible or palpable tissue loss or gross 
distortion of the lips, and more than one characteristic of 
disfigurement is not shown; hence, it does not more nearly 
approximate the criteria for a 30 percent rating.

Codes 7803 and 7804 provide maximum ratings of 10 percent and 
provide no basis for a further increase in the rating of the 
upper lip scar.  Hence, a rating in excess of 10 percent for 
the  upper lip scar under the current skin criteria is not 
warranted. 

Left Scalp Scar

On July 1997 VA examination, the veteran reported that he had 
26 stitches on the left side of his scalp; the examiner could 
not locate the scar.

An April 1999 treatment record from private dermatologist 
R. E. N. notes that there was no evidence of a hypertrophic 
scar in the left scalp.  The veteran complained of pain and 
discomfort at the scar site.

On July 2003 VA examination, the examiner noted a left scalp 
scar in the parietal region.  It was 5.5 by 0.5 centimeters; 
pale; flat; nontender; normal texture; nonadherent.  There 
was hair growth in the scar, and the scar was difficult to 
find within the hair.

On January 2007 VA examination, the examiner noted the scar 
was located within the hair and invisible unless the hair was 
parted.  The scar was one inch long and flat; it was slightly 
redder than the surrounding skin and slightly tender to firm 
palpation.  It was considered mild in degree.  There was no 
visible or palpable tissue loss; no cicatrization; no marked 
discoloration or color contrast; it was no more than five 
inches long or equal to or greater than a quarter inch wide; 
there was no hypo or hyperpigmentation, skin texture, 
underlying soft tissue missing, or indurated or inflexible 
skin in an area exceeding six square inches.  

	Criteria in effect prior to August 30, 2002

Under Code 7800, the left scalp scar is no more than slight.  
It is slightly redder than the surrounding skin; it is flat, 
of normal texture, and nonadherent.  It is located in the 
hair and cannot be seen unless the hair is parted.  Competent 
medical evidence does not show that the scar is moderate; 
disfiguring.  Hence, a compensable rating under Code 7800 is 
not warranted.

Considering Code 7803, the scar is superficial, but there is 
no evidence that it is poorly nourished, with repeated 
ulceration.  Under Code 7804, on January 2007 VA examination, 
the scar was noted to be slightly tender to palpation.  
However, there is no evidence that it is painful on objective 
demonstration.  Hence, neither Code 7803 nor Code 7804 
provides a higher 10 percent rating for the left scalp scar.

	Criteria in effect from August 30, 2002

Under Code 7800, the left scalp scar does not exhibit any 
characteristics of disfigurement.  It is not 13 centimeters 
in length or 0.6 centimeters wide; the surface contour is not 
elevated or depressed upon palpation; it is not adherent to 
underlying tissue; and is not hypo or hyper-pigmented, 
abnormal in texture, missing underlying soft tissue, or 
indurated and inflexible in an area of 39 square centimeters.

Under Codes 7803 and 7804, the left scalp scar is 
superficial, but it is not shown to be unstable or painful on 
examination.  Hence, a compensable rating for the left scalp 
scar is not warranted under either the old or new criteria.  
38 C.F.R. § 4.31.
Left Ear Scar

On July 1997 VA examination, thickening at the helix of the 
left ear was noted.  The examiner indicated that the scar was 
not "especially significant or disfiguring."

An April 1999 private treatment record from dermatologist 
R. E. N. notes that the veteran complained of pain and 
discomfort at the left ear scar site.  The left ear appeared 
enlarged and more prominent than the right ear.  There was no 
keloid formation; the skin was normal in color and texture; 
and there was no ulceration.  The left ear was 8 centimeters 
in size compared to the 7.8 centimeter size of the right ear 
and appeared to protrude at a wider angle from the skull than 
the right ear.

On July 2003 VA examination, the scar was noted to be 1 by 
0.1 centimeters, flat, of normal color and texture, and 
nontender.  The external helix appeared to be asymmetrical 
left to right.  

In an October 2005 statement, the veteran indicated that his 
left ear was painful.

On January 2007 VA examination, the examiner noted that there 
was no actual scarring of the left ear, but the auricle 
protruded slightly more than the right auricle.  The degree 
of protrusion was within normal limits.  The skin of the ear 
was a rough texture and slightly irregular, but consisting of 
an area significantly less than six square inches.  It was 
considered mild in degree.  There was no visible or palpable 
tissue loss; no cicatrization; no marked discoloration or 
color contrast; it was no more than five inches long or equal 
to or greater than a quarter inch wide; there was no hypo or 
hyperpigmentation, skin texture, underlying soft tissue 
missing, or indurated or inflexible skin in an area exceeding 
six square inches.  

        Criteria in effect prior to August 30, 2002

Under Code 7800, the veteran's left ear scar warrants a 10 
percent rating as the residuals of the veteran's head injury 
have made the left ear asymmetrical and larger than the right 
ear.  A higher 30 percent rating is not warranted as the 
scarring and asymmetry is not severe.  Any deformity of the 
auricles is not marked and unsightly.  July 1997, July 2003, 
and January 2007 VA examiners have noted that the left 
auricle is slightly larger than the left auricle, but all 
examiners have indicated that the scars and/or disfigurement 
are mild.  Hence, the evidence does not show that the 
scarring and asymmetry of the ears is more than moderate in 
degree.

As the maximum rating under Codes 7803 and 7804 is 10 
percent, these Codes provide no basis for a further increase 
in the rating of the left ear scarring residuals.

	Criteria in effect from August 30, 2002

As the Board has granted a 10 percent rating for the left ear 
scar under the pre-August 30, 2002 criteria, the remaining 
focus is on whether criteria that took effect on/or after 
that date would afford a rating in excess of 10 percent.  
None of the new criteria afford the veteran a higher rating 
for his left ear scarring.  Note 2 to Code 7800 instructs 
that tissue loss of the auricle should be rated under Code 
6207.  Code 6207 provides a higher 30 percent rating where 
there is complete loss of one auricle.  Competent medical 
evidence does not show that there is complete loss of the 
auricle.  It is also notable that the April 1999 private 
treatment record indicates the veteran's left auricle is 
larger than his right auricle, hence there does not appear to 
be any tissue loss.  The ear scarring does not exhibit any of 
the eight characteristics of disfigurement and while the ears 
are slightly asymmetrical, they are not grossly distorted or 
asymmetrical.  The veteran's ear scarring and asymmetry does 
not more nearly approximate a 30 percent rating under Code 
7800.  

As noted, the maximum rating available under Codes 7803 and 
7804 is 10 percent; hence, these Codes would also not afford 
him a higher rating.  Accordingly, the veteran is not 
entitled to a rating in excess of 10 percent for his left ear 
scar.  

Combined Rating

When the ratings for the nose, upper lip, left scalp, and ear 
scars are combined, the combined rating for the head injury 
residual scars is 10 percent prior to August 30, 2002 and 30 
percent from August 30, 2002.  See 38 C.F.R. § 4.25.
Extraschedular Consideration

The Board has also considered whether referral for 
extraschedular consideration is indicated.  Nothing in the 
record suggests there are factors warranting extraschedular 
consideration, such as marked interference with employability 
or frequent hospitalizations due to the head injury residual 
scars.  38 C.F.R. § 3.321.  Consequently, referral for 
extraschedular consideration is not indicated.


ORDER

A combined rating in excess of 10 percent for head injury 
residual scars prior to August 30, 2002 is denied.

A 30 percent combined (based on a formulation of 10 percent 
each for nose, upper lip, and ear scars and 0 percent for 
left scalp scar) rating is granted from August 30, 2002, 
subject to regulations governing payment of monetary awards.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


